Citation Nr: 0918964	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service connected 
left knee replacement (previously rated as torn medial 
meniscus, left knee, with degenerative changes, 
postoperative), currently 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to May 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This appeal was remanded by the Board in October 2006 and 
September 2008 for additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim for an increased evaluation for 
service connected left knee replacement (previously rated as 
torn medial meniscus, left knee, with degenerative changes, 
postoperative) (hereinafter left knee disability), and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.	The competent medical evidence of record shows that prior 
to March 28, 2005 the service connected left knee disability 
was manifested by x-ray evidence of arthritis and 
noncompensable limitation of motion; but no incapacitating 
exacerbations, ankylosis, dislocated or removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum. 

3.	The Veteran had left knee replacement surgery on March 28, 
2005.  

4.	The competent medical evidence of record shows that after 
March 27, 2006, the service connected left knee disability 
was not manifested by chronic residuals consisting of severe 
painful motion or weakness, ankylosis, impairment of the 
tibia and fibula or severe limitation of motion. 


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for a 
left knee disability prior to March 28, 2005 have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003 (2008).

2.	The criteria for a 100 percent evaluation from March 28, 
2005 to March 27, 2006 for a left knee replacement have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5055 (2008).

3.	The criteria for a rating greater than 30 percent for a 
left knee disability after March 27, 2006 have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in March 2002 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  A 
letter was also sent to the Veteran in October 2006 that 
provided the notice provisions as set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the March 2002 letter does not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the Veteran's statements 
in the VA medical examination in March 2005.  The Veteran 
indicated that the left knee disability affected his daily 
activities and decreased his mobility during employment.  He 
described that during employment it affected his ability to 
run, jump and perform other physical activity.  These 
statements provide a description of the effect of the 
service-connected disability on the Veteran's employability 
and daily life.  These statements indicate awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez- 
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Vazquez-Flores, 
22 Vet. App. at 49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the April 
2003 RO decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the January 2004 Statement of the Case 
and Supplemental Statements of the Case in December 2007 and 
March 2009, including the specific applicable diagnostic 
codes.  The Veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a January 2009 Supplemental Statement of the Case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in December 2003, March 2004 and July 2007.  The Board 
further finds that the RO complied with its October 2006 and 
September 2008 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the Veteran filed a claim for an increased 
evaluation for his left knee disability on March 8, 2002.  In 
a January 2008 rating decision the RO granted a 30 percent 
evaluation effective July 30, 2007.  The RO rated the 
Veteran's left knee disability under Diagnostic Code 5003-
5257.  See 38 C.F.R. § 4.27 (2008) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned, the additional code is 
shown after the hyphen).  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups. 
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
20 and 10 percent ratings based on x-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  See id., Note (1).  

The provisions of Diagnostic Code 5257 allow for a 10 percent 
rating for subluxation or lateral instability that is slight.  
Moderate subluxation or lateral instability warrants a 20 
percent rating.  A 30 percent evaluation is for consideration 
where there is severe subluxation or lateral instability. 38 
C.F.R. § 4.71a (2008).

In February 2002, the Veteran had pain in the lateral aspect 
and reported crepitus.  He had intermittent swelling and 
occasional catching.  He denied giving way.  He took Aleve 
for pain and reported arthroscopic surgery in 1987.  Upon 
examination, range of motion was 0 to 100 degrees flexion.  
He had moderate crepitus throughout range of motion.  Medial 
lateral ligaments were intact.  Lachman's was negative.  
Anterior and posterior drawer signs were negative.  He had 
tenderness on the medial and lateral joint lines.  No cysts 
were palpated.  Neurocirculatory status was normal.  X-rays 
revealed advanced tricompartmental arthritis.  

In a December 2003 VA clinical summary, the Veteran reported 
pain, swelling and instability of the left.  He reported heat 
in the knee and pain was 8 out of 10.  He had flare-ups with 
increased walking, standing or using stairs.  He experienced 
an increase in symptoms with strenuous activity.  He 
indicated that his knee buckled and he had fluid on his knee.  
Upon examination, the Veteran limped and there was swelling 
of the knee.  He has crepitus upon palpation of the patella 
with decreased rang of motion with flexion to 120 degrees and 
extension to 0 degrees.  He had no ligamentous laxity.  
Lachman's and McMurray's were negative.  X-rays revealed 
moderate to severe left knee degenerative joint disease.  The 
Veteran underwent a left knee arthroscopy in December 2003. 

In a VA examination in March 2004, the Veteran had complaints 
of pain, stiffness, swelling, instability and locking of the 
left knee.  He reported fatigability and lack of endurance.  
The pain was not constant, but would begin upon rising and 
take approximately 30 minutes to loosen up.  The pain came on 
with activity or use of the knee for greater than 15 minutes.  
The pain lasted anywhere from 2 hours to all day and was 
described as a 4 out of 10.  He took medication for pain.  He 
reported trouble moving the knee and it would give out when 
moving to the left as well as using steps and being on uneven 
pavement.  He had flare-ups with cold weather and activity.  
He used a knee brace when walking.  Upon examination, there 
was some swelling and he had full range of motion of the knee 
with flexion to 150 degrees, extension to 0 degrees.  There 
was slight ligamentous laxity.  Lachman's and McMurray's were 
negative.  The Veteran reported pain on extreme ranges of 
motion.  An MRI revealed degenerative joint disease status 
post arthroscopy, medial meniscal tear, meniscal degeneration 
and chronic left knee strain.  

Prior to March 2005, the Board finds that the Veteran is not 
entitled to an increased evaluation.  Upon a review of the 
evidence, the Board finds that the evidence does not show 
that there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  As such, an increased 20 
percent rating for the service connected left knee arthritis 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The objective findings of the left knee limitation of motion 
also did not warrant a compensable evaluation for flexion or 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  At most during this time, the range of motion of the 
left knee was limited from 0 to 100 degrees.  During the 
March 2004 examination, the Veteran reported instability; 
however, there was no objective medical evidence of 
instability.  As such, the Veteran is not entitled to a 
higher evaluation for left knee instability under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Additionally, there was no 
evidence to suggest that the Veteran had ankylosis of the 
left knee (Diagnostic Code 5256), dislocated semilunar 
cartilage (Diagnostic Code 5258), removal of semilunar 
cartilage (Diagnostic Code 5259), impairment of the tibia and 
fibula (Diagnostic Code 5262) or genu recurvatum (Diagnostic 
Code 5263).  Therefore, an increased evaluation is not 
warranted during this time period.  

The Board notes, however, that the Veteran had a left knee 
replacement.  The Board acknowledges that the Veteran did not 
provide the surgical documents as requested by the RO and in 
the Board's October 2006 and September 2008 Remands.  In 
spite of the lack of documentation of the surgical procedure, 
the Board affords the Veteran the benefit of the doubt 
because the July 2007 VA Compensation and Pension Examination 
noted an x-ray of the left knee showing a well seated joint 
implant in the left knee.  Additionally, in January 2009, the 
Veteran submitted a statement that he underwent surgery on 
March 28, 2005.  Given the objective x-ray evidence of a left 
knee replacement, the Board accepts the Veteran's statement 
that he had surgery on March 28, 2005.  

As such, as of March 28, 2005, the left knee disability 
should be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2008).  Diagnostic Code 5055 provides criteria for 
evaluating impairment arising from the prosthetic replacement 
of a knee joint.  For one year following the implantation of 
a knee prosthesis, a 100 percent disability rating is 
assigned.  Therefore, the Board finds that a 100 percent 
disability evaluation is assigned from March 28, 2005 to 
March 27, 2006.  

Thereafter, the minimum disability rating which may be 
assigned, post-knee replacement is 30 percent.  A 60 percent 
disability rating is assigned for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, adjudicators are 
instructed to rate by analogy to Diagnostic Codes 5256 (knee 
ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula).  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2008).  

In a July 2007 VA Compensation and Pension Examination, the 
Veteran complained of occasional pain, weakness, stiffness 
and swelling.  He was able to walk 2 miles per day.  He had 
no problems with instability, giving way or locking of his 
left knee.  He took Tylenol once a day for pain and denied 
flare-ups.  His symptoms were precipitated with activity and 
alleviated with rest.  He denied any motion or functional 
impairment.  He did not use a crutch, brace or cane.  He 
denied any dislocation or recurrent subluxation.  He reported 
that he was slightly uncomfortable due to his knee and he was 
less active than he would like to be.  The Veteran was 
retired.  Upon examination, there was swelling but no 
evidence of pain on palpation or erythema.  Repetitive motion 
testing was not possible in the examination setting.  There 
was some pain with active and passive motion including 
flexion of 150 degrees and extension to 0 degrees.  There was 
no evidence of instability.  X-rays of the left knee revealed 
a well seated joint implant with intra-articular bodies 
noted.  

Based on the VA examination, the Board finds that an 
increased evaluation is not warranted after March 27, 2006.  
The objective medical evidence and the Veteran's complaints 
do not show chronic residuals in the left knee.  The Veteran 
did not experience severe painful motion or weakness in the 
left knee.  The Board has considered Diagnostic Codes 5256, 
5261 and 5262.  There is no evidence of ankylosis, severe 
limitation of leg extension or impairment of the tibia and 
fibula as to warrant an increased evaluation.  After the knee 
replacement surgery, the Veteran's left knee disability more 
closely approximated a 30 percent evaluation under Diagnostic 
Code 5055.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current schedular 
evaluations.  The Board notes the employment documents 
submitted by the veteran show that near the time of the left 
knee replacement surgery there was possible interference with 
his employment.  The Veteran had hip and left knee surgery 
during this time.  The Board finds that any limitation of his 
employment was contemplated in the 100 percent evaluation.  
After the surgery, the evidence does not reflect that the 
current disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.


ORDER

An evaluation greater than 10 percent for a left knee 
replacement (previously rated as torn medial meniscus, left 
knee, with degenerative changes, postoperative) prior to 
March 28, 2005 is denied.  

A 100 percent evaluation from March 28, 2005 to March 27, 
2006 for a left knee replacement is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

An evaluation in excess of 30 percent for a left knee 
replacement after March 27, 2006 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


